Title: To James Madison from William C. C. Claiborne, 8 April 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


8 April 1804, New Orleans. “Enclosed is a copy of an inflamatory production which was posted up at the Markethouse in this City, in the course of last night.
“At 8 O’clock this morning I heard of this writing, and immediately caused it to be taken down. The Author is not known, but the general suspicion attaches to some of the late emigrants.
“I find that this inflamatory address, is greatly censured by many of the inhabitants, and I do not apprehend any unpleasant consequences will arise therefrom. Lest however some few deluded people might attempt to disturb the public peace, I shall take some measures of precaution, by increasing the nightly patroles; and directing the officers of the Volunteer Corps to hold themselves in readiness to act at a moment’s warning.
“I deem these precautions the more necessary for the ensuing night, because on tomorrow the Spanish forces are to embark for Pensacola, and I learn that many of the soldiers have discovered some inquietude at their approaching departure; and, it is possible they may be disposed to commit disorders.
“General Wilkinson has not yet returned from exploring the lake.”
